Title: To Benjamin Franklin from Samuel W. Stockton, 7 March 1779
From: Stockton, Samuel W.
To: Franklin, Benjamin


Sir.
Frankfort on the Maine in Germany March 7th.1779.
Some few weeks since I received information from The Honble Wm. Lee Esqr. that he had not expectation of the continuance of supplies from The Honble The Commissioners at Paris, and therefore he advised my return to America.
He sets out in a few hours for Paris and is kind enough to promise to forward this to Passy.
I intend myself to depart tomorrow from hence for Holland; where I expect to wait some time until I hear of a good conveyance for America, either from Holland or France. In the mean time I take the liberty of requesting your friendly advice.— You, Sir, are already acquainted with the principle of my coming & continuing in Germany— I am now about to return to America, unless you advise otherwise, or should be so obliging as to mention to me some situation wherein I could be of any service to my country, in Europe. If not I hope you may think proper to send by me the next dispatches that you may wish to have conveyed to Congress, and that you will do me the favor to acquaint me by a line, (when more important business does not engage you) of your pleasure in this respect, which I will attend, either by going to Paris or whatever else you advise. I would wish for these dispatches on more accounts than one, which besides the pleasure of having in charge any thing acceptable to my countrymen, I might perhaps have my passage free: and which I confess myself at present unable to pay for. Will you permit me, Sir, to congratulate on the approbation which Your conduct has met with from Congress, by their appointment of you to be their sole minister plenipotentiary at Paris?
I have the honor to be, with the highest respect & esteem Sir your most obliged & most faithful humble Servant
Saml. W. Stockton.

P.S. A line for me to the care of Mr. Dumas at the Hague will be recd.
His Excellency B. Franklin Esqre &c &c.

 
Addressed: His Excellency / Benjamin Franklin Esqre.
Notation: Sam. W. Stockton frankfort 7. Mars 1779.
